UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4712


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

BILLY LEROY PENDERGRASS,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:06-cr-01139-TLW-1)


Submitted:    July 10, 2009                    Decided:    July 20, 2009


Before WILKINSON and       DUNCAN,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ray   Coit   Yarborough,    Jr.,   LAW    OFFICE   OF   RAY   COIT
YARBOROUGH, JR.,   Florence,   South   Carolina,   for  Appellant.
Arthur Bradley    Parham,   Assistant   United   States  Attorney,
Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Billy Leroy Pendergrass pled guilty to one count of

possession      with    intent       to    distribute           five    or    more    grams     of

crack,    in    violation      of    21    U.S.C.        §   841(a)(1),         (b)(1)(B)-(C)

(2006).     In a written plea agreement, the parties agreed to a

222-month sentence, and the government agreed to dismiss the

remaining      ten    counts    in    an    eleven-count           indictment.           At    the

sentencing      hearing,       the   district           court    imposed       the    222-month

sentence and an additional eight years of supervised release.

The court subsequently entered an amended judgment reducing the

term of supervised release to four years.

               Pendergrass’      counsel        has      filed    a     brief       pursuant    to

Anders v. California, 386 U.S. 738 (1967), stating that, in his

view, there are no meritorious issues for appeal.                               In his brief,

however, counsel questions whether the district court erred in

amending the judgment under Fed. R. Crim. P. 36.                                    Pendergrass

was informed of his right to file a pro se supplemental brief

but has not done so.             Pendergrass has, however, filed a pro se

motion seeking to strike the Anders brief.                         Finding no error, we

affirm the judgment and deny Pendergrass’ motion.

               Rule    36   allows        the       district      court       to     correct     a

clerical mistake in the judgment or other part of the record

“arising       from    oversight      or    omission.”                 In    this    case,     the

government      mistakenly       retained           a   sentencing          enhancement       that

                                                2
increased Pendergrass’ term of supervised release.                        Pendergrass

filed    a     consent    motion,   and    the     district     court    granted   the

motion and entered an amended judgment.                    In short, there is no

error, since Pendergrass’ motion was granted and he received the

sentence for which he bargained.

               In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

The     plea    colloquy       confirms    that     the   district       court   fully

complied with the mandates of Rule 11 in accepting Pendergrass’

guilty plea.           See United States v. DeFusco, 949 F.2d 114, 116,

119-20 (4th Cir. 1991).             We further conclude that Pendergrass’

sentence is both procedurally and substantively reasonable.                         We

therefore       deny    Pendergrass’      motion    to    strike   and    affirm   his

conviction and sentence.

               This court requires that counsel inform Pendergrass,

in writing, of his right to petition the Supreme Court of the

United States for further review.                  If Pendergrass requests that

a petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                     Counsel’s motion must

state    that     a    copy    thereof    was    served    on   Pendergrass.        We

dispense       with     oral    argument    because       the    facts    and    legal




                                           3
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                                4